Title: From Thomas Jefferson to Thomas Mann Randolph, 24 November 1822
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Nov. 24. 22.
I certainly had not the most distant thought of bearing on any controverted question, when, in my letter to mr Campbell, I used the unweighed expression of ‘papers belonging to the records of the council.’ but my meaning will be best explained by stating the practice of the time to which that letter referred. all letters and official papers on Executive business were regularly addressed to myself, while governor, with rare exceptions. when casually however to any member of the council, he delivered them to me, to be brought on in the order which the respective urgencies of the cases before the Executive might in my judgment require. when done with, these papers were left with the clerk of the council to be filed among the records of the executive department confided to his care and keeping. but I exercised my own judgment whether a paper was official and belonged to the executive records, or private and to be retained among my own papers. I probably recieved a letter or report from Colo Campbell of the battle of King’s mountain. if I did (for I do not remember) considering it as official, and belonging to the executive records, I consigned it to them, and thus, not now in possession of it, I could not quote it to Mr Campbell.With respect to the request of permission to publish that letter, altho’ always unwilling to take any part in controversies of any kind, or to be brought into question befor the public, yet if my testimony of the general impression of the day can have any weight, Colo Campbell’s merit, and my high sense of it, entitles him to that testimony from me, which I gave without any sentiment but of the highest respect and veneration for Govr Shelby, whose letters have been intended for the bosom of a friend, and not for the public.The family is well. I congratulate you on the approach of your retirement to it’s bosom, and the exchange of official troubles and jealousies for family love, peace and comfort; and I salute you with cordial affection and respect.Th: Jefferson